


Exhibit 10.1
 
NOTE:  CERTAIN INFORMATION (INDICATED BY “[****]”) IN THIS EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
 
 
FIFTH AMENDMENT TO
PRIME VENDOR AGREEMENT


 
FIFTH AMENDMENT, dated as of January 1, 2012 (“Fifth Amendment”) to the PRIME
VENDOR AGREEMENT made as of July 1, 2009, as amended as of March 2010, June 1,
2010, August 1, 2010 and May 1, 2011 (the “Existing PVA”), between
AmerisourceBergen Drug Corporation (“ABDC”), on the one hand, and Bioscrip,
Inc., BioScrip Infusion Services, Inc., Chonimed LLC, Bioscrip Pharmacy Inc.,
Bradhurst Specialty Pharmacy, Inc., Bioscrip Pharmacy (NY), Inc., Bioscrip PBM
Services, LLC, Natural Living Inc., Bioscrip Infusion Services, LLC, Bioscrip
Nursing Services, LLC, Bioscrip Infusion Management, LLC, Bioscrip Pharmacy
Services, Inc., Critical Homecare Solutions, Inc., Specialty Pharma, Inc, New
England Home Therapies, Inc., Deaconess Enterprises, LLC, Infusion Solutions,
Inc, Professional Home Care Services, Inc., Wilcox Medical, Inc., Deaconess
Homecare, LLC, South Mississippi Home Health, Inc., Regional Ambulatory
Diagnostics, Inc., Elk Valley Professional Affiliates, Inc., Infusion Partners,
LLC, Knoxville Home Therapies, LLC, South Mississippi Home Health, Inc.- Region
I, South Mississippi Home Health, Inc. – Region II, South Mississippi Home
Health, Inc. – Region III, Applied Health Care, LLC, East Goshen Pharmacy, Inc.,
Infusion Partners of Brunswick, LLC, Scott Wilson, Inc., Infusion Partners of
Melbourne, LLC, Elk Valley Home Health Care Agency, Inc., Gericare, Inc., Cedar
Creek Home Health Care Agency, Inc., Elk Valley Health Services, Inc., National
Health Infusion, Inc., and Option Health, Ltd (severally and collectively
sometimes hereinafter referred to and obligated as “Customer”), on the other
hand.
 
Terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Existing PVA.
 
 
 
[****] Paragraph 3E is hereby amended [****] as follows:

 
 


 
[****]
 
Except as provided herein, all provisions, terms and conditions of the Existing
PVA shall remain in full force and effect.  The parties have had a duly
authorized officer execute this Fifth Amendment to the Existing PVA as of the
date first listed above.
 
 
 
BIOSCRIP INC.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BIOSCRIP INFUSION SERVICES, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
CHRONIMED, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BIOSCRIP PHARMACY, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BRADHURST SPECIALTY
PHARMACY, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BIOSCRIP PHARMACY (NY), INC.
 
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BIOSCRIP PBM SERVICES, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
NATURAL LIVING, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BIOSCRIP INFUSION SERVICES, LLC
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BIOSCRIP NURSING SERVICES, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
BIOSCRIP INFUSION MANAGEMENT, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
SPECIALTY PHARMA, INC
 
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
 
CRITICAL HOMECARE SOLUTIONS, INC.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
DEACONESS ENTERPRISES, LLC
 
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
NEW ENGLAND HOME THERAPIES, INC.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
INFUSION SOLUTIONS, INC.
 
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 





Bioscrip 5th Amendment – ALT – National (January 2012)
  2
 
 


 
 
 
PROFESSIONAL HOME CARE SERVICES, INC.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
 
WILCOX MEDICAL, INC.
 
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
DEACONESS HOMECARE, LLC
 
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
REGIONAL AMBULATORY DIAGNOSTICS, INC.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
SOUTH MISSISSIPPI HOME HEALTH, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
ELK VALLEY PROFESSIONAL AFFILIATES, INC.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
 
INFUSION PARTNERS, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
KNOXVILLE HOME THERAPIES, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
 
SOUTH MISSISSIPPI HOME HEALTH, INC. - REGION I
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
 
SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION II
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION III
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
APPLIED HEALTH CARE, LLC
 
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
EAST GOSHEN PHARMACY, INC.
 
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
INFUSION PARTNERS OF BRUNSWICK, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 





Bioscrip 5th Amendment – ALT – National (January 2012)
  3
 
 
 
SCOTT WILSON, INC.
 
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
INFUSION PARTNERS OF MELBOURNE, LLC
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
ELK VALLEY HOME HEALTH CARE AGENCY, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
GERICARE, INC.
 
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
 
CEDAR CREEK HOME HEALTH CARE AGENCY, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
 
 
ELK VALLEY HEALTH SERVICES, INC.
 
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
NATIONAL HEALTH INFUSION, INC.
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
OPTION HEALTH, LTD.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
BIOSCRIP PHARMACY SERVICES, INC.
 
By:      /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
CHS HOLDINGS, INC.
 
 
By:       /s/ Richard Smith   
Name: Richard Smith
Title: President and CEO
 
AMERISOURCEBERGEN DRUG
CORPORATION
 
By:       /s/ Ricky L. Oyler   
Name: Ricky L. Oyler
Title: EVP, Strategic Accounts
 



 




Bioscrip 5th Amendment – ALT – National (January 2012)
  4
 
 
